IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 99-10134
                                          _______________



                                       PENELOPE Y LARY,
                                 TEMPORARY ADMINISTRATOR OF
                              THE ESTATE OF DAVID H. CONSTANTINE,

                                                             Plaintiff-Appellant,
                                               VERSUS

                                DALLAS AREA RAPID TRANSIT;
                                VICTOR BURKE; ROGER SNOBLE,
                                                             Defendants-Appellees.

                                    _________________________

                            Appeal from the United States District Court
                                for the Northern District of Texas
                                 _________________________
                                           May 3, 2000


Before REAVLEY, SMITH, and                           FED. R. CIV. P. 59(e), which requires that
  EMILIO M. GARZA, Circuit Judges.                   “[a]ny motion to alter or amend a judgment
                                                     shall be filed no later than 10 days after entry
PER CURIAM:*                                         of judgment.” The district court incorrectly
                                                     extended the deadline for filing the motion to
   Appellees moved to dismiss for want of            reconsider by applying FED. R. CIV. P. 6(e).1
appellate jurisdiction pursuant to FED. R. APP.
P. 27. We grant the motion and dismiss the              Rule 6(e) does not apply to rule 59(e)
appeal.                                              judgments. See Halicki v. Louisiana Casino
                                                     Cruises, Inc., 151 F.3d 465, 467-68 (5th Cir.
   Eighteen days after entry of summary              1998), cert. denied, 526 U.S. 1005 (1999).
judgment, appellant moved to reconsider; the         Consequently, the motion to reconsider was
eighteen days exceeded the time allowed under        untimely and did not toll the thirty-day
                                                     deadline for filing notice of appeal. See
                                                     Washington v. Patlis, 868 F.2d 172, 174 (5th
    *
      Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
                                                        1
published and is not precedent except under the          Including weekends, application of rule 6(e)’s
limited circumstances set forth in 5TH CIR. R.       three-day extension would have rendered the
47.5.4.                                              motion to reconsider timely.
Cir. 1989).

   Appellant contends that her notice of
appeal was timely under FED. R. APP. P.
4(a)(5)(A),2 because her counsel mistakenly
believed rule 6(e) applied. We have rejected
this argument in a case with strikingly similar
procedural facts. In Midwest Employers Cas.
Co. v. Williams, 161 F.3d 877, 878-80 (5th
Cir. 1998), we held that counsel’s mistaken
belief that, pursuant to rule 6(e), he had three
extra days to file a motion for new trial, did
not constitute “excusable neglect” warranting
extension of time to file a notice of appeal.

   We are without jurisdiction, so the motion
to dismiss is GRANTED, and the appeal is
DISMISSED.




    2
        Rule 4(a)(5)(A) provides that “[a] district
court may extend the time to file a notice of appeal
if (i) a party so moves no later than 30 days after
the time prescribed by this Rule 4(a) expires; and
(ii) that party shows excusable neglect or good
cause.”

                                                       2